Citation Nr: 1327042	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-17 668	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia.


THE ISSUE


Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar spine disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from May 1990 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran moved and the Roanoke RO now has jurisdiction of the case.  

The Veteran was scheduled to appear at the Roanoke RO for a videoconference hearing before a Veterans Law Judge on May 25, 2012.  On May 21, 2012, the Veteran withdrew her request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 1990 to May 2010.

2.	On May 21, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2010 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a thoracolumbar spine disability and assigned a 10 percent evaluation, effective June 1, 2010.  The Veteran disagreed with the assigned rating and perfected her appeal by filing a timely substantive appeal (VA Form 9) in June 2011.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2012).

Here, in a written statement received in May 2010, the Veteran expressed her intent to withdraw from appeal the claim of entitlement to an increased initial disability rating for service-connected thoracolumbar spine disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


